DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Line 2 of claim 9 should read ---peripheral region--- instead of “peripheral leg region.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,551,283 to Guo in view of US 2007/0225648 to Winsor.	As to claim 1, Guo discloses a hemostasis valve, comprising: a main body (90) having a proximal end region; a cartridge (10) at least partially disposed within the proximal end region, the cartridge including a seal member (valve gasket, 20); wherein the cartridge has a proximal member (22), a distal member (30), and defines a seal holding region (inset region of valve membrane, 30); wherein the seal member (20, 60, Figure 5) has an axial thickness of 0.04-0.2 inches (the thickness of the valve gasket referenced by 60 is from about 0.05 inches to about 0.15 inches, Column 8, lines 6-22); and wherein the seal member is secured within the seal holding region by a mechanical bond (Column 6, lines 22-40). Guo fails to disclose the main body including a second seal member disposed within the proximal end region, wherein the first seal member is spaced apart from the second seal member. Winsor discloses an .  
	As to claim 19, Guo discloses a hemostasis valve comprising: a main body (90) having a threaded proximal end region; a nut (80) threadably engaged with the threaded proximal end region; a plunger (120) coupled to the threaded proximal end region (Figure 10); a cartridge (10) at least partially disposed within the threaded proximal end region (Figures 1 and 10); the cartridge including a seal member (20); wherein the seal member is secured within the seal holding region (30) of the cartridge by a bond; wherein the seal member has a central seal region and a peripheral leg region (50) designed to engage the seal holding region of the cartridge (Figure 3); and wherein the central seal region has a width that is at least twice as large as the radial thickness of the peripheral leg region (Figure 3). Guo fails to explicitly disclose that the bond is a crimp bond.  Instead, Guo discloses mechanical press fitting (Column 6, lines 22-40).  Applicant’s specification contemplates mechanical press fitting as a suitable alternative to crimping (see [0058] of Applicant’s PG-Pub).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a crimp in the mechanical bond since crimping is a known bonding alternative to mechanical press fitting, and since determining the optimal method of bonding requires only routine skill in the art.	Guo fails to disclose the main body including a second seal member disposed within the proximal end region, wherein the first seal member is spaced apart from the second seal member. Winsor discloses an analogous hemostatic valve wherein the main body includes a second seal member (20) disposed within the proximal end region, wherein the first seal member (split septum unit, 24) is spaced apart from the second seal member (20, Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hemostasis valve of Guo with the second seal member as taught by Winsor to selectively prevent fluid flow in the proximal direction.  That is to say, when the valve experiences a typical venous pressure of the patient, the pressure differential is not sufficient to open the valve. However, when it is desired to infuse or aspirate fluid across the valve, the pressure differential is sufficient to open the valve and fluid passing through the slit [0027].	As to claim 20, Guo discloses the hemostasis valve wherein the seal member has an axial thickness of 0.075-0.095 inches (the thickness of the valve gasket referenced by 60 is from about 0.05 inches to about 0.15 inches, Column 8, lines 6-22).
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach, disclose or render obvious that “the seal member has a distal face with a distal slit, wherein the seal member has a proximal face with a proximal slit; and wherein the distal slit and the proximal slit are axially spaced 0.01-0.02 inches.”  The distal slit of Guo is located in what Examiner is considering the “seal holding member (30)” and is therefore not a distal face of the seal member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783